COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-212-CV





JEREMY SCOTT BURKETT	APPELLANT



V.



DANIEL R. LEGAULT, AND 							 APPELLEES 

FANTASY RANCH, INC. BY							

AND THROUGH HARRY FREEMAN





------------



FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jeremy Scott Burkett attempts to appeal from a trial court order granting summary judgment in favor of Fantasy Ranch, Inc.  On June 25, 2007, we notified Appellant that we were concerned that this court may not have jurisdiction over this appeal because the order granting summary judgment in favor of Fantasy Ranch, Inc. is a partial summary judgment that does not dispose of all parties in the case, and it does not appear to be a final judgment or an interlocutory order.  
See Lehmann v. Har-Con Corp., 
39 S.W.3d 191, 192-93 (Tex. 2001).  Additionally, we informed Appellant that the trial court had confirmed that no severance order has been signed severing Appellant’s case against Fantasy Ranch, Inc. from Appellant’s case against Daniel R. Legault.  We also informed Appellant that the appeal would be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response to the jurisdiction letter.

Because there is no final judgment or appealable interlocutory order, we dismiss this case for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a); 43.2(f).





PER CURIAM





PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:  August 2, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.